The defendant, W.W. Hutchins, since the rendition of the opinion, filed March 6, 1920, affirming the judgment of the county court of Ottawa county, imposing a fine of $500 and imprisonment for 30 days in this case, has filed a motion and request for modification of the judgment. Upon consideration of the several grounds set forth in said motion, and after due and careful reconsideration of the evidence against the defendant, it is the opinion of the court that the ends of justice will be best subserved by a modification of the original judgment to provide a fine of $100, instead of $500, and imprisonment for a period of 30 days in the county jail, and the judgment is modified to that extent, and, as so modified, is affirmed. Mandate forthwith.